Citation Nr: 1401425	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-34 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 2001 for the award of service connection for major depressive disorder with psychotic features and panic disorder.

2.  Entitlement to an effective date earlier than April 20, 2001 for the award of service connection for residuals of right knee meniscus and ligament injuries with degenerative joint disease.

3.  Entitlement to an effective date earlier than April 20, 2001 for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an effective date earlier than April 20, 2001 for the award of Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.

5.  Entitlement to an initial rating higher than 70 percent for major depressive disorder with psychotic features and panic disorder prior to November 14, 2012.
6.  Entitlement to a higher initial rating for residuals of a right knee injury with degenerative joint disease, rated 10 percent disabling on the basis of traumatic arthritis with limitation of motion since April 20, 2001.

7.  Entitlement to higher initial ratings for residuals of right knee ligament tears, rated on the basis of instability as noncompensably disabling from April 20, 2001, and as 20 percent disabling from November 14, 2012.

8.  Entitlement to a higher initial rating for neuropathy of the right lower extremity, rated as noncompensably disabling  prior to November 14, 2012 and as 10 percent disabling since that date.

9.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.

These matters come before the Board of Veterans' Appeals (Board) from November 2005 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Montgomery, Alabama, respectively.  

In the November 2005 decision, the RO made the following determinations:  granted service connection for major depressive disorder with psychotic features and assigned an initial 70 percent disability rating, effective April 20, 2001; granted service connection for residuals of status post right knee injury, torn posterior horn of the lateral meniscus tear, slight neuropathy in the right lower extremity, and degenerative joint disease with loss of motion and assigned an initial 10 percent disability rating, effective April 20, 2001; and granted service connection for residuals of ligamentous tears of the right knee and assigned an initial noncompensable disability rating on the basis of instability, effective April 20, 2001.  In the April 2007 decision, the RO made the following determinations:  granted a TDIU, effective April 20, 2001; granted eligibility to DEA benefits, effective April 20, 2001; and denied entitlement to SMP.

In an August 2013 decision, a Decision Review Officer assigned a 100 percent disability rating for the service-connected psychiatric disability, an initial 20 percent disability rating for the service-connected right knee disability on the basis of knee instability, and an initial 10 percent disability rating for neuropathy of the right lower extremity (which was previously rated as part of the service-connected right knee disability).  All of these ratings were made effective from November 14, 2012.

As the Veteran was granted the full benefit he sought during the period since November 14, 2012, with respect to his appeal for a higher rating for the service-connected psychiatric disability, the question of a higher rating for this issue since November 14, 2012, will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

In this case, the Veteran was afforded a VA examination in November 2012 to assess the severity of his service-connected right knee disability.  The ranges of motion of the knee were reported as flexion to 120 degrees and extension to 0 degrees, with objective evidence of painful motion beginning at the endpoints of the ranges of motion.  However, the examiner also noted that there was additional limitation in range of motion of the knee and lower leg following repetitive motion and that there was functional loss and/or functional impairment of the knee and lower leg, including less movement than normal, pain on movement, and swelling.

Although the November 2012 examiner noted that there was additional limitation of motion of the knee and lower leg, pain on movement, and swelling following repetitive motion, the ranges of knee flexion and extension were still reported as being to 120 degrees and 0 degrees, respectively, following repetitive motion.  Also, there is no indication as to what point in the range of motion, if any, pain began during repetitive motion.  Moreover, the examiner did not report the point, if any, at which these factors caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon VA to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  A remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In his April 2001 claim (VA Form 21-526), the Veteran reported that he had received treatment for his service-connected psychiatric disability and right knee disability from the following private treatment providers:  the Houston Clinic in Columbus, Georgia; the Atlanta Pain Clinic associated with Emory University; Neurology Consultants in Montgomery, Alabama; and Dr. Bok in Montgomery, Alabama.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  Although some records from some of the above-identified treatment providers are included among the Veteran's Social Security Administration disability records, steps have not yet been taken to obtain any additional treatment records from these treatment providers.  As any such records of treatment for psychiatric and right knee disabilities are directly relevant to the higher initial rating issues currently on appeal, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Additionally, in the November 2005 decision, the RO assigned an effective date of April 20, 2001, for the award of service connection for major depressive disorder with psychotic features and panic disorder and residuals of a right knee injury with degenerative joint disease.  In May 2006, the Veteran submitted a notice of disagreement with respect to the effective dates assigned in the November 2005 decision.  A statement of the case has not been issued as to these issues.  38 U.S.C.A. § 7105(a) (West 2002).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must also therefore defer adjudication of the appeals for higher initial ratings for the service-connected psychiatric disability and right knee disability and for earlier effective dates for the award of a TDIU and the award of DEA benefits because these issues are inextricably intertwined with the issues of entitlement to earlier effective dates for the award of service connection for the service-connected psychiatric disability and right knee disability.

With respect to the claim for SMP, this claim is inextricably intertwined with the appeals for higher initial ratings for the service-connected psychiatric disability and right knee disability.  Also, the Veteran was afforded a VA general medical examination in November 2006 to assess the severity of his various disabilities.  As the claim for SMP is otherwise being remanded, a new VA examination should be conducted to assess the current severity of all the Veteran's disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall issue a statement of the case as to the issues of entitlement to earlier effective dates for the award of service connection for major depressive disorder with psychotic features and panic disorder and residuals of right knee meniscus and ligamentous injuries with degenerative joint disease.  The Veteran should be given an opportunity to perfect an appeal.  

2.  The Veteran shall be asked to complete authorizations for VA to obtain all records of his treatment (including, but not limited to, treatment for a psychiatric disability, a right knee disability, and a neurologic disability of the right lower extremity) from the following treatment providers:  the Houston Clinic in Columbus, Georgia; the Atlanta Pain Clinic associated with Emory University; Neurology Consultants in Montgomery, Alabama; and Dr. Bok in Montgomery, Alabama.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA orthopedic and neurologic examinations to evaluate the current severity of the service-connected right knee disability with associated neuropathy.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of right knee flexion and extension shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is any functional loss due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall also address any loss of endurance, coordination, speed, or strength because of symptoms such as pain.  The examiner shall equate the level of impairment caused by the combined effect of all such losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for both flexion and extension. 

The examiner shall also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).  

An examiner shall also identify any evidence of right lower extremity neuropathy and specify the nerves affected or seemingly affected by the disability.  An opinion shall be provided as to the severity of any associated paralysis, incomplete paralysis, neuritis, or neuralgia (i.e. mild, moderate, moderately severe, severe, or complete paralysis).

Reasons must be provided for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of any right knee disability or neuropathy.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA aid and attendance examination to evaluate the current severity of all current disabilities and to determine their impact upon his activities of daily living.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report all of the following:

(a)  whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less;

(b)  whether the Veteran is a patient in a nursing home because of mental or physical incapacity;

(c)  whether any of the Veteran's disabilities (including his psychiatric disability, right knee disability, right lower extremity neuropathy, or any other diagnosed disability) render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, unable to keep himself ordinarily clean and presentable, unable to feed himself through loss of coordination of the upper extremities or through extreme weakness, unable to attend to the wants of nature, in frequent need for adjustment of prosthetic or orthopedic appliances, or experiencing physical or mental incapacity that requires care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment); or

(d)  whether he is substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home).

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the effects of his various disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

5.  The AOJ shall review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

